DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20190355164).

Regarding claim 1, A method for configuring a sensor tag, comprising: placing the sensor tag in a location on a garment or fabric to be affixed; applying a heat source at a temperature to the sensor tag for a time period; and removing the heat source after the time period has elapsed. (“In some embodiments, composite label 112 may be generated using label material piece 116 and ID 114. For example, composite label 112 may include label material piece 116 and a device associated with the ID. The device may include at least one of a sewing label, an iron label, a stick label, a woven label, or a tag label. In certain embodiments, composite label 112 may further include a detectable EAS marker or a detectable RFID marker” Li: paragraph 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Official Notice.

Regarding claim 2, The method of claim 1, further comprising: removing a paper layer between an adhesive layer and the garment or fabric prior to placing the sensor taking in the location; and removing a top protective layer after removing the heat source is not specifically disclosed by Li. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to place a removable paper layer over the adhesive before attaching. Adding a paper layer to the adhesive layer that is removed before attaching would increase the overall utility of the device by allowing for easier storage and handling prior to attachment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Li according to Official Notice.

Regarding claim 3, A sensor tag comprising: a top layer; a sensor layer below the top layer; and an adhesive layer below the sensor layer is not specifically disclosed by Li. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to construct a label with an RFID tag with a top layer followed by a sensor layer and an adhesive layer. Constructing the label in such a way would allow the user to sandwich the RFID between an outer layer for display purposes while having the adhesive layer on the bottom for attachment purposes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Li according to Official Notice.

Regarding claim 4, The sensor tag of claim 3, further comprising: a protective layer above the top layer; and a backing layer below the adhesive layer is not specifically disclosed by Li. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to construct a label with an RFID tag with a protective layer above the top layer and a backing layer below the adhesive layer. Constructing the label in such a way would allow the user to both protect the label while also allowing for easier storage and handling prior to attachment. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Li according to Official Notice.

Regarding claim 5, The sensor tag of claim 4, wherein the adhesive layer comprises two different layers of adhesive is not specifically disclosed by Li. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to use an adhesive that comprises two different layers of adhesive. Using an adhesive layer that comprises two different layers of adhesive would increase the overall utility of the device by allowing the user to customize the capabilities of the adhesive layer. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Li according to Official Notice.

Regarding claim 6, The sensor tag of claim 4, wherein the adhesive layer comprises two different adhesives blended is not specifically disclosed by Li. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to use an adhesive that comprises two different adhesives blended together. Using an adhesive layer that comprises two different adhesives blended together would increase the overall utility of the device by allowing the user to customize the capabilities of the adhesive layer. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Li according to Official Notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689